Order, Supreme Court, Bronx County (Anita Florio, J.), entered December 17, 1992, which, inter alia, denied defendant’s cross motion to dismiss plaintiff’s cause of action for a divorce, unanimously affirmed, without costs.
The complaint is sufficient to plead a cause of action for divorce on the ground of cruel and inhuman treatment. The allegations must be deemed to be true on a CPLR 3211 (a) (7) motion, and are legally sufficient in that they would, if established, constitute serious misconduct, not mere incompatibil*300ity, even taking into account the long duration of the parties’ marriage (see, Melnick v Melnick, 115 AD2d 416, 417; Grubman v Grubman, 156 AD2d 200). The complaint is also sufficient to plead a cause of action for divorce on the ground of constructive abandonment, as to which issues of fact exist.
Defendant’s request for clarification of the trial court’s discretion to maintain the family corporation’s "status quo”, is denied in view of the permission this Court has previously given the trial court to entertain a motion on this matter and defendant’s claim that she stands ready to submit such a motion.
We have considered defendant’s remaining contentions including that there should be a bifurcation of the legal and financial issues, and find them to be without merit. Concur— Rosenberger, J. P., Ellerin, Kupferman and Asch, JJ.